YOUNG, J.
1. In action for injuries growing out of automobile collision, admission of testimony with reference to whether or hot defendant carried liability insurance is erroneous.
2. Rule excluding testimony with reference to whether defendant in action for injuries from automobile collision carried liability insurance must not be applied to render conversations incompetent for sole reason that parties discussed liability insurance.
3. In action for injuries from' automobile collision, admission of conversations and statements made by parties at time of collision, containing reference to whether defendant carried liability insurance, held not prejudicial to defendant.
(Richards and Williams, JJ., concur.)
For'reference to full■ opinion, see Omnibus Index, last page, this issue. • •